Case 1:19-cv-02403-JPH-DLP Document 1 Filed 06/14/19 Page 1 of 16 PageID #: 1



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

BRION DICKERSON and JAHNIRA                    )
JONES-DICKERSON,                               )   COMPLAINT
                                               )
                                               )   JURY TRIAL DEMANDED
                                               )
                             Plaintiffs,       )
                                               )
                     vs.                       )   No. 1:19-cv-02403
                                               )
WILLIAM THOMAS TRUCKING,                       )
INC.,                                          )
                                               )
and                                            )
                                               )
ALDEN L. MONTOYA-LAFARGUE,                     )
                                               )
and                                            )
                                               )
KINEDYNE, LLC                                  )
                                               )
and                                            )
                                               )
KINEDYNE CORP.                                 )
                                               )
and                                            )
                                               )
KINEDYNE INTERNATIONAL, LLC,                   )
                                               )
                             Defendants.       )


                                           COMPLAINT

       Plaintiffs, Brion Dickerson and Jahnira Jones-Dickerson, by counsel, allege as

follows:


                               NATURE OF THIS ACTION


       1.     This is a civil action against Defendants William Thomas Trucking, Inc.

(“WTT”), Alden L. Montoya-Lafargue (“Montoya-Lafargue”), Kinedyne, LLC, Kinedyne Corp.,
Case 1:19-cv-02403-JPH-DLP Document 1 Filed 06/14/19 Page 2 of 16 PageID #: 2



and Kinedyne International, LLC (collectively “Kinedyne”) for negligently causing a motor

vehicle accident that resulted in serious and permanent injuries.


                                         PARTIES


          2.   Plaintiff Brion Dickerson is a citizen of Wilmington, Delaware with a residence

at 1400 North Walnut Street, Wilmington, DE 19801 and has been at all times relevant

hereto.

          3.   Plaintiff Jahnira Jones-Dickerson is a citizen of Wilmington, Delaware with a

residence at 1400 North Walnut Street, Wilmington, DE 19801 and has been at all times

relevant hereto.

          4.   Defendant William Thomas Trucking, Inc., is a corporation organized and

existing under the laws of New Mexico with its principal place of business located at 6026

2nd Street, NW, Albuquerque, NM.

          5.   At all relevant times, Defendant William Thomas Trucking, Inc., acted by and

through its respective agents, servants, workmen and employees acting within the scope of

their authority and employment.

          6.   Defendant Alden L. Montoya-Lafargue, is an adult citizen of New Mexico,

domiciled in New Mexico, with a residence at 10415 Napoli Place, NW, Albuquerque, NM.

          7.   Defendant Kinedyne, LLC, is a limited liability company organized and

existing under the laws of the State of New Jersey with its principal place of business located

at 3040 US Highway 22 West, Suite 150, Branchburg, NJ 08876.

          8.   Up and until the time of filing this Complaint, Plaintiffs undertook a

reasonable investigation to determine the citizenship of Defendant Kinedyne LLC’s

members, including: a review of all of Kinedyne LLC’s business documents filed and existing
Case 1:19-cv-02403-JPH-DLP Document 1 Filed 06/14/19 Page 3 of 16 PageID #: 3



with the New Jersey Division of Revenue and Enterprise Services; and a thorough review of

Kinedyne LLC’s website and other publicly available information.

       9.     Based upon this investigation, Plaintiffs aver that none of Kinedyne LLC’s

members are citizens of the same state as Plaintiffs. Lincoln Ben. Life Co. v. AEI Life, LLC,

800 F.3d 99, 107-108 (3d Cir. 2015).

       10.    At all relevant times, Defendant Kinedyne LLC acted by and through its

respective agents, servants, workmen and employees acting within the scope of their

authority and employment.

       11.    Defendant Kinedyne Corp. is a corporation organized and existing under the

laws of New Jersey with its principal place of business located at 3040 US Highway 22 West

Suite 150, Branchburg, NJ 08876.

       12.    At all relevant times, Defendant Kinedyne Corp. acted by and through its

respective agents, servants, workmen and employees acting within the scope of their

authority and employment.

       13.    Defendant Kinedyne International, LLC is a limited liability company

organized and existing under the laws of the State of New Jersey with its principal place of

business located at 3040 US Highway 22 West, Suite 150, Branchburg, NJ 08876.

       14.    Up and until the time of filing this Complaint, Plaintiffs undertook a

reasonable investigation to determine the citizenship of Defendant Kinedyne International

LLC’s members, including: a review of all of Kinedyne International LLC’s business

documents filed and existing with the New Jersey Division of Revenue and Enterprise

Services; and a thorough review of Kinedyne International LLC’s website and other publicly

available information.
Case 1:19-cv-02403-JPH-DLP Document 1 Filed 06/14/19 Page 4 of 16 PageID #: 4



       15.     Based upon this investigation, Plaintiffs aver that none of Kinedyne

International LLC’s members are citizens of the same state as Plaintiffs. Lincoln Ben. Life

Co. v. AEI Life, LLC, 800 F.3d 99, 107-108 (3d Cir. 2015).

       16.     At all relevant times, Defendant Kinedyne International LLC acted by and

through its respective agents, servants, workmen and employees acting within the scope of

their authority and employment.


                                 JURISDICTION & VENUE


       17.     The Court has jurisdiction over the subject matter of this action pursuant to

28 USC § 1332(a) because the matter in controversy exceeds the jurisdictional threshold,

exclusive of costs, it is between citizens of different states, and because the defendants each

have certain minimum contacts with the State of Indiana such that the maintenance of the

suit in this district does not offend traditional notions of fair play and substantial justice.

       18.     Venue in the United States District Court for the Southern District of Indiana

is proper pursuant to 28 USC § 1391(a)(2) because a substantial part of the events or

omissions giving rise to Plaintiffs’ claims and causes of action occurred in this judicial district,

and because Defendants were subject to personal jurisdiction in this judicial district at the

time of the commencement of the action.

                                        ALLEGATIONS


      19.      On or about June 20, 2017, Plaintiff Brion Dickerson was driving a tractor

trailer in the eastbound lane of Interstate-70, in Wayne County, IN, in connection with his

employment with US Environmental.

      20.      At some point, Mr. Dickerson began driving behind a tractor trailer driven by

Defendant Alden L. Montoya-Lafargue (“Defendant truck”).
Case 1:19-cv-02403-JPH-DLP Document 1 Filed 06/14/19 Page 5 of 16 PageID #: 5



      21.       At all relevant times, the Defendant truck was owned, leased, maintained

and/or otherwise controlled by Defendant William Thomas Trucking, Inc.

      22.       At all relevant times, Defendant Montoya-Lafargue was either acting in the

scope of his employment with or otherwise as an agent for Defendant William Hill Trucking.

      23.       At all relevant time Defendant William Thomas Trucking entrusted Defendant

Montoya-Lafargue with the Defendant truck.

      24.       Upon information and belief, at all relevant times, the Defendant truck was

equipped with Double “L” Sliding winches, used to winch straps that secure product to the

trailer for transport.

      25.       The Double “L” Sliding Winch (“winch”) was designed, manufactured,

marketed, sold and distributed by Defendant Kinedyne, LLC, Kinedyne Corporation, and/or

Kinedyne International, LLC.

      26.       The winch is made of steel, and weighs approximately 8.8 pounds.

      27.       As Mr. Dickerson drove behind Defendant Montoya-Lafargue, a winch that

had been installed and strapped to the Defendant truck, disconnected from the body of the

Defendant truck.

      28.       At first, the winch remained attached to its strap and was dragged along the

roadway by the Defendant truck.

      29.       The winch quickly separated from the strap and began freely bouncing along

Interstate70.

      30.       After breaking free from Defendants’ truck, the winch bounced off the road and

broke through the windshield of Mr. Dickerson’s truck.

      31.       After the winch crashed through the windshield, it struck Mr. Dickerson in the

right shoulder and, after bouncing off the driver’s side window, his head.
Case 1:19-cv-02403-JPH-DLP Document 1 Filed 06/14/19 Page 6 of 16 PageID #: 6



       32.    As a result of the accident, Mr. Dickerson suffered severe and permanent

injuries to his neck and shoulder that resulted in inter alia¸ several neck surgeries, the need

for ongoing medical care and treatment and has rendered him unable to work.

       33.    As a result of the accident and the injuries sustained by Mr. Dickerson, his

wife wife, Jahnira Jones-Dickerson, suffered a loss of consortium.

                                          COUNT I

               NEGLIGENCE OF WILLIAM THOMAS TRUCKING, INC.

       34.    Plaintiffs hereby incorporate by reference each and every allegation contained

in the preceding paragraphs as though fully set forth herein.

       35.    At all times relevant, Defendant, as the owner of the tractor trailer, owed

numerous duties of care to Plaintiff Brion Dickerson and the public at large to ensure that

its tractor-trailers, their maintenance, pursuant to 49 CFR §396.3, Inspection, repair and

maintenance, and the persons driving its tractor-trailers were safe and would not cause harm

to those utilizing public roadways, like Plaintiff, pursuant to 49 CFR §392.9, Inspection of

cargo, cargo securement devices and systems.

       36.    Defendant, by and through its separate and respective agents, servants,

workers, contractors, designers, assemblers, manufacturers, sellers, suppliers, installers

and/or distributors were careless, negligent, grossly negligent, and/or reckless in the

following respects:

       a.     Improperly installing the winch to its tractor-trailer;

       b.     Violation of 49 CFR §393.104(c), What standards must cargo securement
              devices and systems meet in order to satisfy the requirements of this subpart;

       c.     Failing to inspect, maintain, and service the winch which caused Mr.
              Dickerson’s injuries;

       d.     Violation of 49 CFR §392.9, Inspection of cargo, cargo securement devices and
              systems;
Case 1:19-cv-02403-JPH-DLP Document 1 Filed 06/14/19 Page 7 of 16 PageID #: 7



         e.    Failing to hire and/or retain persons responsible for the maintenance of
               winches on its trucks like the one that caused Mr. Dickerson’s injuries;

         f.    Violation of violation of 49 CFR §396.3, Inspection, repair and maintenance;

         g.    Operating the tractor-trailer in violation of the ordinances of the State of
               Indiana, Federal Motor Carrier Safety Administration, and other relevant
               governmental entities, in violation of 49 CFR §392.2, Applicable operating
               rules;

         h.    Negligently entrusting a tractor-trailer to an incompetent driver like
               Defendant Montoya-Lafargue in violation of 49 CFR §391.13(b),
               Responsibilities of drivers;

         i.    Failing to supervise persons responsible for the maintenance of winches on its
               trucks like the one that caused Mr. Dickerson’s injuries in violation of 49 CFR
               §393.104(c), What standards must cargo securement devices and systems meet
               in order to satisfy the requirements of this subpart;

         j.    Failing to train its persons responsible for the maintenance of winches on its
               trucks like the one that caused Mr. Dickerson’s injuries, in violation of 49 CFR
               §393.104(c), What standards must cargo securement devices and systems meet
               in order to satisfy the requirements of this subpart;

         k.    Failing to hire and/or retain competent tractor-trailer drivers;

         l.    Failing to train its tractor-trailer drivers to inspect for dangerous conditions
               existing on its tractor-trailers prior to interstate and/or intrastate travel, in
               violation of 49 CFR 396.13, Driver inspection;

         m.    Failing to utilize “Kinedyne 3608 winch track” as required for the use of
               Kinedyne Double L Sliding Winches;

         n.    Failing to inspect for unfastened winches, like the winch that caused Mr.
               Dickerson’s injuries and accident, from the tractor-trailer prior to interstate
               and/or intrastate travel in violation of 49 CFR 396.13, Driver inspection;

         o.    Failing to remove unfastened winches, like the winch that caused Mr.
               Dickerson’s injuries and accident, from the tractor-trailer prior to interstate
               and/or intrastate travel;

         p.    Failing to train its drivers, like Montoya-Lafargue, on the dangers of loose or
               unfastened winches in violation of 49 CFR 396.13, Driver inspection and 49
               CFR §391.13(b), Responsibilities of drivers;

         37.   As a direct and proximate result of the negligence of Defendant William Hill

Trucking, Inc., Plaintiff Brion Dickerson sustained severe and permanent injuries addressed

above.
Case 1:19-cv-02403-JPH-DLP Document 1 Filed 06/14/19 Page 8 of 16 PageID #: 8



       WHEREFORE, Plaintiffs claim against Defendants in a sum in excess of $75,000 in

compensatory damages together with lawful interest, costs of suit, and delay damages, and

brings this action to recover the same.

                                             COUNT II

                  NEGLIGENCE OF ALDEN L. MONTOYA-LAFARGUE

       38.      Plaintiffs hereby incorporate by reference each and every allegation contained

in the preceding paragraphs as though fully set forth herein.

       39.      At all times relevant, Defendant Montoya-Lafargue, as the operator of the

tractor trailer, owed numerous duties of care to Plaintiff Brion Dickerson and the public at

large to ensure that his tractor-trailer and/or its components would not cause harm to those

utilizing public roadways, like Plaintiff.

       40.      Defendant, by and through his actions and/or omissions, was careless,

negligent, grossly negligent, and/or reckless in the following respects:

             a. Failing to ensure the tractor-trailer’s winch was adhered and/or fastened, in
                violation of 49 CFR 393, 100, Which types of commercial motor vehicles are
                subject to the cargo securement standards of this subpart, and what general
                requirements apply;

             b. Failing to inspect the tractor-trailer for any loose or unfastened winches, in
                violation of 49 CFR 393, 100, Which types of commercial motor vehicles are
                subject to the cargo securement standards of this subpart, and what general
                requirements apply, and 49 CFR 392.9, Inspection of cargo, cargo securement
                devices and systems;

             c. Failing to repair or re-adhere any loose or damaged winches on the tractor-
                trailer like the subject winch that caused Plaintiff’s accident and injuries, in
                violation of 49 CFR §393.104(b), What standards must cargo securement
                devices and systems meet in order to satisfy the requirements of this subpart;

             d. Driving a tractor-trailer in dangerous physical condition on public roadways,
                in violation of 49 CFR 396.7, Unsafe operations forbidden;

             e. Operating the tractor-trailer in violation of the ordinances of the State of
                Indiana, Federal Motor Carrier Safety Administration, and other relevant
                governmental entities, in violation of 49 CFR §392.2, Applicable operating
                rules;
Case 1:19-cv-02403-JPH-DLP Document 1 Filed 06/14/19 Page 9 of 16 PageID #: 9




             f.   Failing to place adequate tension on the cargo straps so as to keep the winch
                  adhered to the winch track, in violation of 49 CFR 393, 100, Which types of
                  commercial motor vehicles are subject to the cargo securement standards of
                  this subpart, and what general requirements apply? and 49 CFR 392.9,
                  Inspection of cargo, cargo securement devices and systems;

             g. Failing to utilize “Kinedyne 3608 winch track” as required for the use of
                Kinedyne Double L Sliding Winches;

             h. Failing to inspect for unfastened winches, like the winch that caused Mr.
                Dickerson’s injuries and accident, from the tractor-trailer prior to interstate
                and/or intrastate travel, in violation of 49 CFR 393, 100, Which types of
                commercial motor vehicles are subject to the cargo securement standards of
                this subpart, and what general requirements apply, and 49 CFR 392.9,
                Inspection of cargo, cargo securement devices and systems;

             i.   Failing to remove unfastened winches, like the winch that caused Mr.
                  Dickerson’s injuries and accident, from the tractor-trailer prior to interstate
                  and/or intrastate travel in violation of 49 CFR 396.13, Driver inspection and
                  49 CFR §391.13(b), Responsibilities of drivers;

             j.   Failing to appreciate the danger of transporting loose or un-adhered winches
                  across public roadways.

       41.        As a direct and proximate result of the negligence of Defendant Alden L.

Montoya-Lafargue, Plaintiff Brion Dickerson sustained severe and permanent injuries.

       WHEREFORE, Plaintiffs claim against Defendants in a sum in excess of $75,000 in

compensatory damages together with lawful interest, costs of suit, and delay damages, and

brings this action to recover the same.



                                            COUNT III

  STRICT PRODUCT LIABILITY OF KINEDYNE, LLC, KINEDYNE CORP., AND
                  KINEDYNE INTERNATIONAL, LLC


       42.        Plaintiffs hereby incorporate by reference each and every allegation contained

in the preceding paragraphs as though fully set forth herein.
Case 1:19-cv-02403-JPH-DLP Document 1 Filed 06/14/19 Page 10 of 16 PageID #: 10



        43.      Defendants Kinedyne are strictly liable under § 402A of the Restatement

 (Second) of Torts and Ind. Code 34-20-1-1 et seq, because:


              a. Defendants Kinedyne are engaged in the business of designing,
                 manufacturing, assembling, selling, and/or supplying Double L Sliding
                 Winches and/or associated winch tracks like the ones that caused Brion’s
                 accident and injuries.

              b. The subject Double L Sliding Winches and/or associated winch tracks was
                 marketed and placed in the general stream of commerce by Defendants
                 Kinedyne

              c. The subject Double L Sliding Winches and/or associated winch tracks was
                 expected to, and did reach its end users, without substantial change in the
                 condition in which it was designed, manufactured, assembled, distributed,
                 sold, and/or supplied by Defendants Kinedyne; and

              d. The subject Double L Sliding Winches and/or associated winch tracks were
                 designed, manufactured, assembled, distributed, sold and/or supplied by
                 Defendants Kinedyne in a defective condition for the reasons set forth in the
                 paragraph below.

        44.      At all relevant times, the winch and/or subject winch track involved in

 Plaintiff’s accident was used and employed for the purpose for which it was designed and

 manufactured and was used in a foreseeable manner.

        45.      The defective condition of the subject winch and/or subject winch track

 involved in Plaintiff’s accident was a cause of Plaintiff’s injuries.

        46.      At all relevant times, the subject winch and/or subject winch track involved in

 Plaintiffs’ accident was in a defective condition because (1) the subject winch and/or subject

 winch track was defective and in an unreasonably dangerous condition not contemplated by

 expected users when used as reasonably expected; (2) the winch and/or subject winch track

 was defectively designed and unreasonably dangerous; and/or (3) Defendants failed to

 exercise reasonable care under the circumstances in designing the product or in providing

 the warnings or instructions.
Case 1:19-cv-02403-JPH-DLP Document 1 Filed 06/14/19 Page 11 of 16 PageID #: 11



        47.        Defendants Kinedyne, by and through their agents, workmen, and/or

 employees, breached its duties and obligations under § 402A of the Restatement (Second) of

 Torts and Ind. Code 34-20-1-1 et seq, by:

              a. Designing, assembling, manufacturing and selling subject winch and/or
                 subject winch track that was defective in its ability to dislodge from its track
                 and become a hazard;

              b. Designing, assembling, manufacturing and selling subject winch and/or
                 subject winch track that was unreasonably dangerous to the end user;

              c. Designing, assembling, manufacturing and selling subject winch and/or
                 subject winch track that was not safe for its work related purposes;

              d. Failing to have adequate and durable warning on subject winch and/or subject
                 winch track concerning the risk of dislodging from its track;

              e. Failing to provide proper and adequate warnings and instructions to the end
                 user of subject winch and/or subject winch track;

              f.   Failing to provide proper and adequate warnings and instructions;

              g. Designing, assembling, manufacturing and selling subject winch and/or
                 subject winch track without all necessary safety features to prevent it
                 dislodging from the track;

              h. Failing to provide appropriate instructions to be followed with regard to the
                 operation of subject winch and/or subject winch track;

              i.   Designing, assembling, manufacturing, and selling subject winch and/or
                   subject winch track without appropriate failsafe devices;

              j.   Failing to provide appropriate safety devices with subject winch and/or subject
                   winch track;

              k. Failing to adequately and properly test subject winch and/or subject winch
                 track before its design and/or assembly;

              l.   Designing, assembling, manufacturing and selling subject winch and/or
                   subject winch track with components that were unsafe;

              m. Failing to investigate, retain and analyze prior accident information and
                 incorporate that into design decisions;

              n. Failing to implement post-sale warnings or bulletins about the known risk of
                 dislodging associated with the subject winch and/or subject winch track; and
Case 1:19-cv-02403-JPH-DLP Document 1 Filed 06/14/19 Page 12 of 16 PageID #: 12



              o. Failing to include appropriate maintenance and training instructions with the
                 subject winch and/or subject winch track and provide updates to those
                 instructions in light of the risk of dislodging.

        48.      By reason of Defendants Kinedyne’s failure to conform to their obligations and

 duties as set forth above, Plaintiff Brion Dickerson sustained severe and permanent injuries.


        WHEREFORE, Plaintiffs claim against Defendants in a sum in excess of $75,000 in

 compensatory damages together with lawful interest, costs of suit, and delay damages, and

 brings this action to recover the same.

                                           COUNT IV

      NEGLIGENCE OF KINEDYNE, LLC, KINEDYNE CORP., AND KINEDYNE
                        INTERNATIONAL, LLC

        49.      Plaintiffs hereby incorporate by reference each and every allegation contained

 in the preceding paragraphs as though fully set forth herein.

        50.      At all times relevant, Defendants, as the designers, manufacturers,

 assemblers, and/or sellers of the Double L Sliding Winch and/or Double L Sliding Winch

 Tracking, owed numerous duties of care to Plaintiff Brion Dickerson and the public at large

 to ensure their products and/or their components would not cause harm to those utilizing

 public roadways, like Plaintiff.

        51.      Defendants Kinedyne, by and through their actions and/or omissions, were

 careless, negligent, grossly negligent, and/or reckless in the following respects:

              a. designing, assembling, manufacturing, selling, supplying, and distributing the
                 subject winch and/or subject winch track in a defective condition;

              b. designing, assembling, manufacturing, selling, supplying, and distributing the
                 subject winch and/or subject winch track that was unreasonably dangerous to the
                 user;

              c. designing, assembling, manufacturing, selling, supplying, and distributing the
                 subject winch and/or subject winch track which was not safe for intended use;

              d. failing to have adequate warnings on the product;
Case 1:19-cv-02403-JPH-DLP Document 1 Filed 06/14/19 Page 13 of 16 PageID #: 13




         e. failing to provide adequate warnings to foreseeable users;

         f.   designing, assembling, manufacturing, selling, supplying, and distributing the
              subject winch and/or subject winch track which lacked all necessary safety
              features and working parts to protect the users of said product and specifically
              the plaintiff;

         g. failing to provide instructions to be followed with regard to the use of the subject
            winch and/or subject winch track;

         h. failing to place appropriate and/or adequate warnings on the winch to warn of
            the dangers of untracked/unfastened winches while driving;

         i.   designing, assembling, manufacturing, selling, supplying, and distributing the
              subject winch and/or subject winch track which could be designed more safely;

         j.   designing, assembling, manufacturing, selling, supplying, and distributing the
              subject winch and/or subject winch track without simple and cost effective safety;

         k. designing, assembling, manufacturing, selling, supplying, and distributing the
            subject winch and/or subject winch track with parts/components that were not
            suitable for the product’s intended use;

         l.   failing to provide safety devices with this product;

         m. designing, assembling, manufacturing, selling, supplying, and distributing the
            subject winch and/or subject winch track where it was foreseeable that someone
            would become injured based on the product design, assembly, installation, and
            lack of safety features;

         n. designing, assembling, manufacturing, selling, supplying, and distributing the
            subject winch and/or subject winch track which could accommodate component
            parts that were unsafe;

         o. failing to adequately and properly test said product after its design and/or
            assembly;

         p. failing to ensure that ultimate users were advised of the dangers of said product
            and how to work with the product safely to avoid injury;

         q. designing, assembling, manufacturing, selling, supplying, and distributing the
            subject winch and/or subject winch track that was not suitable for its intended
            use;
         r. designing, assembling, manufacturing, selling, supplying, and distributing the
            subject winch and/or subject winch track that was hazardous and not safe to use
            for its intended purpose; and
Case 1:19-cv-02403-JPH-DLP Document 1 Filed 06/14/19 Page 14 of 16 PageID #: 14



               s. designing, assembling, manufacturing, selling, supplying and distributing the
                  subject winch and/or subject winch track that was unsafe and unreasonably
                  dangerous.

        52.       As a direct and proximate result of the negligence of Defendants Kinedyne,

 Plaintiff Brion Dickerson sustained severe and permanent injuries.

        WHEREFORE, Plaintiff claims of Defendants Kinedyne, in a sum in excess of

 $75,000 in compensatory damages together with lawful interest, costs of suit, and delay

 damages, and brings this action to recover the same.


               LOSS OF CONSORTIUM OF SPOUSE AGAINST ALL DEFENDANTS

        53.       Plaintiffs hereby incorporate by reference each and every allegation

 contained in the preceding paragraphs as though fully set forth herein.

        54.       As a result of the injuries sustained by her husband, Brion Dickerson,

 Jahnira Jones-Dickerson has suffered a loss of guidance, companionship, and services of

 Brion Dickerson.

        55.       All Defendants are liable to Jahnira Jones-Dickerson for the loss of

 consortium caused by the severe and permanent injuries suffered by her husband.

        WHEREFORE, Plaintiffs claim against Defendants in a sum in excess of $75,000 in

 compensatory damages together with lawful interest, costs of suit, and delay damages, and

 brings this action to recover the same.


                                    REQUEST FOR RELIEF


        WHEREFORE, Plaintiffs pray for judgment to be entered against all Defendants, ,

 as follows:

               a. For past and future medical expenses in an amount to be proven at trial;
Case 1:19-cv-02403-JPH-DLP Document 1 Filed 06/14/19 Page 15 of 16 PageID #: 15



          b. For loss of past income and loss of future earnings capacity in an amount to

                be proven at trial;

          c. For loss of household services in an amount to be proven at trial;

          d. For loss of consortium;

          e. For loss of services of Brion Dickerson to Jahnira Jones-Dickerson;

           f.   For pre-judgment and post-judgment interest;

           g. For costs incurred herein; and

           h. For such other and further relief as equity demands.


                                       JURY DEMAND


       Plaintiffs, by counsel, demand trial by jury.




 Dated: June 14, 2019                              Respectfully submitted,


                                                   /s/Lynn A Toops

                                                   Lynn A. Toops, No. 26386-49
                                                   COHEN & MALAD, LLP
                                                   One Indiana Square, Suite 1400
                                                   Indianapolis, IN 46204
                                                   Telephone: (317) 636-6481
                                                   Fax: (317) 636-2593
                                                   ltoops@cohenandmalad.com


                                                   David L. Kwass
                                                   (pro hac vice application forthcoming)
                                                   Elizabeth A. Bailey
                                                   (pro hac vice application forthcoming)
                                                   SALTZ, MONGELUZZI, BARRETT, &
                                                   BENDESKY, P.C.
                                                   One Liberty Place, 52nd Floor
                                                   1650 Market Street
                                                   Philadelphia, PA 19103
Case 1:19-cv-02403-JPH-DLP Document 1 Filed 06/14/19 Page 16 of 16 PageID #: 16



                                          Telephone: (215) 575-3859
                                          Fax: (215) 496-0999
                                          dkwass@smbb.com
                                          ebailey@smbb.com


                                          Counsel for the Plaintiffs
